DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Invention 1 [claims 1-7 and 14-20] made without traverse in the reply of 05/11/20202 has been acknowledged. On the other hand, at the time of election, applicant amended the non-elected claims 8-13, and added a new independent claim 21. Upon further considerations in view of the 05/11/2022 amendments, the previous restriction requirement has been vacated, and the claims withdrawn by the applicant have been re-joined. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to the independent claims 1, 8, 14 and 21, it is unclear from the claim language whether or not the recitations of the ‘well plates’ mean that each plate must include a well. It is also unclear what structural features must configure each of the electrodes for the intended functionality [i.e., sensitivity] as recited. It is further noted that the recited sensitivities to unspecified analytes render the claims indefinite, the features in question being recited within the context of intended use which is given patentable weight to the extent it effects the structure of the invention. See also the dependent claims for similar issues. 
	In claim 4, it is unclear how the ‘common electrode’ must be structurally inter-related with the three electrodes of claim 1, and with respect to what the electrode must be ‘common’. The same consideration applies to claim 5. 
	Regarding claims 8-9, it is further unclear how taking images ‘while measuring’ the voltage as recited, can be performed in the absence of a controller connected and programmed accordingly. 
	In claim 10, it is not clear how the ‘at least four electrodes’ must be structurally inter-related to the first, second and third electrodes of claim 8. 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudenbacher et al., [US 20090305319]. 
	Referring to claims 1-3, 6, 10 and 11, Baudenbache discloses well plates comprising, as shown in Figures 11A-C and explained in paragraphs [0258]-[0260],  an amperemeter [‘electrical circuit’] electrically ‘coupled to the first electrode 1124 and the second electrode 1126 for detecting a current as a function of the two analytes of interest …in the chamber 1128’, where the circuit can be also configured for measuring a voltage ‘ as a function of the two analytes of interest’. Baudenbache further explains that the ‘device 1100 may further have additional electrodes [‘third’ electrode’ fourth’ electrode, ‘fifth’ electrode, ‘common’ electrode, such as electrode 1146], each having a different electrochemical characteristic‘[i.e., a different, higher or lower sensitivity to different analytes], where ‘the first electrode 1124 is a gold electrode and the second electrode 1126 and the third electrode 1146 both are a platinum electrode [‘different metals’-Ex.] and where ‘the first electrode 1124, the second electrode 1126 and the third electrode 1146 each can have different surface film, coating, shape, material modifications to accommodate the needs for detecting one or more desired analytes of interest’. .  
Regarding claim 4-5, note that the ‘common’ electrode and the two ‘coaxial arc-shaped ‘ electrodes are not positively included as part of the claimed invention, and, therefore, these features, including all associated details, are not accorded patentable weight when evaluated for patentability. 
	Regarding claim 7, the electrodes can be coated with enzymes as recited. 
	Referring to claim 8, the device of Baudenbache further comprises a fiber-coupled optical system 1102 [‘optical instrument’] capable to function as recited. 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 9 and 12-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Baudenbacher  et al.
Although Baudenbacher does not expressly teach plural well plates as recited, it   would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Baudenbacher by having employed a combination of at least two well plates configured to have different sensitivities to different analytes as recited, in order to have additional capabilities to detect additional target substances of interest, depending on particular goals of testing, to diversify the tests to be performed.  

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘first electrode’, the ‘second electrode’, the ‘third electrode’, the ‘fourth electrode’ and the ‘fifth electrode’, as well as the wells and the common electrode, with the structural inter-relationships as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  Additionally, in Figure 3, the reference character ‘110’ [assigned to the ‘well plate’] and the reference character ‘120’ [assigned to a ‘well chip’] appear to point to the same feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion


10        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798